J-S30017-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.K.P., A MINOR       IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: C.P., MOTHER

                                              No. 2295 MDA 2013


           Appeal from the Order Entered December 10, 2013
            In the Court of Common Pleas of Centre County
              Juvenile Division at No(s): CP-14-DP-2-2011

IN THE INTEREST OF: E.J.P., A MINOR       IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: C.P., MOTHER

                                              No. 2296 MDA 2013


           Appeal from the Order Entered December 10, 2013
            In the Court of Common Pleas of Centre County
              Juvenile Division at No(s): CP-14-DP-3-2011

IN THE INTEREST OF: T.M.P., A MINOR       IN THE SUPERIOR COURT OF
                                                PENNSYLVANIA




APPEAL OF: C.P., MOTHER

                                              No. 2297 MDA 2013


           Appeal from the Order Entered November 25, 2013
            In the Court of Common Pleas of Centre County
              Juvenile Division at No(s): CP-14-DP-4-2011
J-S30017-14


BEFORE: BENDER, P.J.E., MUNDY, J., and JENKINS, J.

MEMORANDUM BY MUNDY, J.:                             FILED AUGUST 22, 2014

      Appellant, C.P.   (Mother), appeals     from the      November 25       and

December 10, 2013 orders terminating the dependency of her biological

sons, S.K.P., T.M.P., and E.J.P., and transferring their legal and physical

custody to Foster Mother, K.P., as their subsidized permanent legal

custodian (SPLC). After careful review, we affirm.

      We summarized the relevant factual and procedural history of this

case within a prior memorandum filed on June 6, 2014. See In re S.K.P., -

-- A.3d ---, 2295 MDA 2013, (Pa. Super. 2014) (unpublished memorandum

at 2-10). Our June 6, 2014 memorandum granted Mother relief on her first

issue raised on appeal, i.e.

findings required by statute to support the appointment of a permanent legal

                                    see also In re S.K.P., supra at 20.



Pennsylvania Rule of Appellate Procedure 1925(a) opinion did not sufficiently

address the factors set forth in Section 6351(f) of the Juvenile Act, 42

Pa.C.S.A.   §§   6301-6375,    concerning   matters    to   be   determined    at

permanency hearings. In re S.K.P., supra. Therefore, we remanded this

matter to the trial court and directed it to file a supplemental Rule 1925(a)

opinion in accordance with Section 6351(f).    Id. The trial court issued its




                                    -2-
J-S30017-14


supplemental opinion complied with our prior memorandum and addressed

the matters outlined in Section 6351(f).           We now proceed to address

                       errors complained of on appeal.

       On appeal, Mother presents the following issues for our review.

              [I.]   Has [Mother] been unconstitutionally deprived
                     of her right to make decisions concerning the
                     care, custody, and control of her children?

              [II.] Does the li
                    her sons to three hours per month of tightly

                     constitutional right to access to her children?



       We review an order granting SPLC for an abuse of discretion.1 In re

K.J.                                                   reviewing such a decision,

____________________________________________


1

follows.

              In 2001, Pennsylvania created a subsidy program,
              SPLC, which provides financial support for families
              willing to become permanent legal custodians
              pursuant to [S]ection 6351(f.1)(3). SPLC transfers

              legal custodian without requiring the termination of
              parental rights. When deemed appropriate, the trial
              court has the power to permit continued visitation by

             for SPLC, the legal custodian must meet all of the
             requirements for foster parenthood, submit to an
             annual eligibility evaluation, and have the ability to
             provide for the child without court supervision.
In re H.V., 37 A.3d 588, 589 n.1 (Pa. Super. 2012) (brackets omitted),
citing In re B.S., 861 A.2d 974, 977 (Pa. Super. 2004).



                                           -3-
J-S30017-14


we are bound by the facts as found by the trial court unless they are not



observe and rule on the c                                          Id., citing

In re A.K., 906 A.2d 596, 599 (Pa. Super. 2006). Although bound by the



deductions, and conclusions therefrom; we must exercise our independent



                            Id.



the record represents a comprehensive inquiry and that the hearing judge

                                                             Id.




unconstitutionally deprived of her right to make decisions concerning the

                                            Id. Yet, the argument Mother

develops within her appellate brief is one of sufficiency.     Id. at 20-21.

Specifically, Mother asserts Centre County Children and Youth Services

(CYS) failed to present clear and convincing evidence to support the SPLC

orders because the bulk of its testimony consisted of inadmissible hearsay.

Id.




                                   -4-
J-S30017-14


     This Court recently articulated the differences between the evidentiary

burdens of proof applicable in SPLC and termination of parental rights

matters.    In re S.H., 71 A.3d 973, 979-980 (Pa. Super. 2013), appeal

denied, 80 A.3d 778 (Pa. 2013). In S.H., we addressed whether an order



custody. Id. at 975. Concluding the legislature could not have intended for

such a prohibition, we reasoned as follows.

                  A trial court must utilize the highest civil

            when addressing a petition to terminate parental
            rights. When a trial court considers and grants a
            [SPLC] order, it does not engage in this heightened
            review process. Upon filing a SPLC petition, [CYS] is
            required merely to prove that [neither] reunification

            safety, protection and physical, mental and moral
            welfare.   Clearly, the procedural and substantive
            safeguards utilized to protect the rights of parents in
            termination cases are not applicable in [S]PLC cases.

Id. at 979-980 (citation and footnote omitted).

     In the case sub judice

SPLC, not petitions



evidence.    See id.   Rather, CYS only needed to establish that neither

                                                       ited to [S.K.P., T.M.P.,

                                                                           Id.

at 980.




                                     -5-
J-S30017-14


       Herein, the trial court found CYS presented sufficient evidence to

                                                                            al

Court Opinion, 7/3/14, at 10.



placement.    [T]he children made their own strides, mentally, emotionally,

educationally, and socially, and have developed a very close relationship

               Id.



occur until after th[e trial c]ourt ended reunification services and changed



i.e.

        Id.

historically complied

Id.



                                                            ulfill their needs

for permanency and stability.   Id. at 11.   The trial court also noted that

SPLC would encourage S.K.P, T.M.P., and E.J.P. to visit with Mother and

their twin sisters. Id.

       Upon review, we conclude the trial court did not abuse its discretion

when it entered the contested SPLC orders because sufficient evidence exists

to support such orders.    The trial court held a two-


                                    -6-
J-S30017-14


SPLC petitions, at which time the following individuals testified: the director

of the family-based mental health program, Keystone Human Services; a

CYS caseworker; a graduate assistant and staff therapist at the Penn State



Additionally,                                        ad litem (GAL) spoke to

the trial court. N.T., 11/22/13, at 58-61. As the trial court based its SPLC

orders on this testimony and the record supports its factual findings, we

conclude no abuse of discretion occurred. See K.P., supra.

      Moreover, we note      the alleged inadmissible       hearsay testimony



                                                            citing N.T., 1/14/11



that testimony and/or the initial dependency finding of the trial court to be

waived since she failed to appeal that initial dependency decision to this

Court.    See generally In re J.J., 69 A.3d 724 (Pa. Super. 2013)

                                             adjudicating    his   four   children

dependent); In re F.B., 927 A.2d 268, 272 (Pa. Super. 2007) (concluding

that the dismissal of a dependency petition is a final, appealable order

pursuant to Pa.R.A.P. 341(b)), appeal denied, 954 A.2d 577 (Pa. 2008).

Accordingly,



visitation schedule violates her constitutionally protected right to access her


                                     -7-
J-S30017-14


                                  citing In re C.J., 729 A.2d 89, 94 (Pa. Super.

1999).   Specifically, Mother argues that the trial court may not limit her

visitation to three hours a month unless these visits pose a grave threat to

her children and that CYS failed to present evidence establishing such a

threat. Id.




vi              See C.J., supra at 94-95, citing Santosky v. Kramer, 455

U.S. 745 (1982), Green v. Sneeringer, 635 A.2d 1074 (Pa. Super. 1993).



clearly shows that parents are unfit to associate with their children should

                                             Id. at 95, quoting Commonwealth

ex rel. Turner v. Strange, 115 A.2d 885, 886 (Pa. Super. 1955) (brackets

and internal quotation marks omitted).

              [Yet,   t]he   standard   against   which   visitation   is


              remains the goal of the family service plan, visitation
              will not be denied or reduced unless it poses a grave
                                                    reunification of the
              family, then visitation may be limited or denied if it
              is in the best interests of the child or children.

In re C.B., 861 A.2d 287, 294 (Pa. Super. 2004) (citations omitted), appeal

denied                                                        ts standard, in this




                                        -8-
J-S30017-14




             C.J., supra (internal quotation marks omitted).



the underlying matter because, at the time of the SPLC hearing, S.K.P.,

                                                                     See id.



from reunification to planned permanent living arrangement/long-term foster

care on March 27, 2012. Trial Court Permanency Review Orders, 3/27/12.



court did not need to apply the grave interest standard when it limited

              itation. See C.B., supra. Rather, the trial court appropriately

considered the best interests of the children when awarding Mother three

hours of visits per month.     See id.; Trial Court Opinion, 1/14/14, at 6

                                                interests are met by visiting




2013 orders terminating the dependency of her biological sons, S.K.P.,

T.M.P., and E.J.P., and transferring their legal and physical custody to a

SPLC.

        Orders affirmed.




                                     -9-
J-S30017-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2014




                          - 10 -